Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
Claims 51-91 are pending. Claims 51 and 73 are amended.


Response to Arguments
	The 112 rejection is withdrawn in view of the claim amendments.
	Applicant’s arguments regarding the 101 rejection of the claims have been considered but are not persuasive.
	Applicant argues the claim amendments which traverse the intended use cited in the 112 rejection overcome the 101 rejection as well as the limitations should now e given patentable weight.
	The examiner asserts that the 101 rejection does not consider whether the limitations are given patentable weight. All the limitations of the claims were addressed in the 101 rejection. 
	With regard to the conversion limitation the examiner agrees that the limitation does not recite the transmission of data over the internet as in Symantec however, the examiner finds the conversion from one protocol to another and the transmission in the first protocol meaningless. The significance of one protocol or another and their effect on the process is unclear. A review of the specification yields no further clarification. As a result these limitations are not considered meaningful with regard to the criteria established under Prong 2A/2B.
	
	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51-91 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	A computer-implemented method for a networked platform, the method comprising:
	storing a plurality of hurdle criteria, received from a first entity, for
determining a participation in a network event, at least one hurdle criteria being
specific to an entity and at least one hurdle criteria being specific to a basket;
	providing, to one or more entities, remote access to a plurality of baskets
associated with a single network event;
	receiving, via the remote access a request message in a first communications protocol and having at least one requested value from the one or more entities to participate in the single network event, wherein each basket includes one or more items based on a specified parameter, and wherein each basket has a value that is determined based on the one or more items associated with the basket;
	converting the request message from the first communications protocol to a
second communications protocol;
	storing the requested value for at least one basket in an event database;
	determining that a request from a second entity is initially eligible to be
considered in the single network event based on the requested value exceeding the
at least one hurdle criteria specific to the entity or the at least one hurdle criteria
specific to the basket;
	automatically generating a message including an indication of the initial
eligibility of the request in response to determining that the request is initially
eligible; and
	transmitting the message in real-time to the first entity and the second entity
in the first communications protocol.


	This judicial exception is not integrated into a practical application because the claims include the computer-implementation of the abstract idea of an auction and the administrative steps for conducting an auction including qualifying bidders. The words remote access, network event, and automatically denote generic computer-implementation and add the words “apply it” or the like, to the abstract idea. The conversion of the request message from one protocol to another and/or the transmission of the message in the first protocol is not meaningful as the effect of the conversion/transmission to/in the process is unclear.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the prong two, step 2B criteria is similar to that of step 2A and there are no additional limitations to consider under the well-understood, routine and conventional analysis to consider.
	Claim 73 s similar and, the dependent claims merely narrow the abstract idea and do not cure the deficiencies above.
	As a whole and in combination the claims merely represent an abstract idea implemented by computer and therefore do not represent a practical application or significantly more than the abstract idea.












Conclusion	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694